Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 25, 2008 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 89 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 76 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) If appropriate, check the following box: It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on May 1, 2008 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Capital Growth Portfolio, Dividend Builder Portfolio, Emerging Markets Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Multi-Cap Growth Portfolio, Small-Cap Growth Portfolio, SMID-Cap Portfolio, South Asia Portfolio and Special Equities Portfolio have also executed this Registration Statement. Eaton Vance Balanced Fund A diversified fund seeking current income and long-term capital growth Eaton Vance Dividend Builder Fund A diversified fund seeking total return Eaton Vance Large-Cap Growth Fund A diversified fund seeking total return Eaton Vance Large-Cap Value Fund A diversified fund seeking total return Eaton Vance Small-Cap Growth Fund A diversified fund seeking long-term capital appreciation Eaton Vance Small-Cap Value Fund A diversified fund seeking long-term total return Eaton Vance Special Equities Fund A diversified fund seeking growth of capital ^ Prospectus Dated ^ May 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Balanced Fund 5 Dividend Builder Fund 6 Large-Cap Growth Fund ^ 7 Large-Cap Value Fund ^ 8 Small-Cap Growth Fund ^ 9 Small-Cap Value Fund ^
